Citation Nr: 1020657	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's representative appeared before the undersigned 
Acting Veterans Law Judge via videoconference in May 2010.  A 
copy of the transcript of this hearing has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the time of the videoconference hearing, the undersigned 
discussed with the Veteran and his representative the issue 
of obtaining a VA examination.  The Veteran was scheduled for 
a VA examination, but obtained notice of the examination 
after the date the examination was to be held.  Therefore, 
the examination is to be rescheduled.  To facilitate the 
rescheduling of this examination, the Board remands the 
appeal so that the examiner will have access to the claims 
file.  If the examination has not yet been scheduled, an 
examination in which an examiner addresses whether the 
Veteran's currently diagnosed COPD is attributable to service 
should be scheduled.

At the time of the hearing, the representative detailed 
several pieces of new evidence.  He was going to send this 
evidence to the Board for it to be associated with the claims 
file.  Review of the claims file indicates that this evidence 
has not been received.  Upon remand, the Veteran's 
representative should be contacted and the new evidence 
discussed at the time of the videoconference hearing should 
be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1   Obtain the report from the VA 
examination regarding service connection 
for COPD and associate it with the 
claims file.  If the examination has not 
yet been scheduled, schedule such an 
examination. If the examination report 
does not address etiology, the RO should 
contact the examiner and ask him or her 
to opine as to whether it is at least as 
likely as not that any current 
respiratory disorder is related to the 
Veteran's active service.

2.  Contact the Veteran's representative 
to obtain the new evidence discussed at 
the time of the May 2010 videoconference 
hearing and associate this evidence with 
the claims file.

3.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of 
the relevant evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this remand are to preserve the Veteran's due 
process rights and obtain further evidentiary development.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).



